                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

               Plaintiff,

v.                                                  Civil Action No. 5:13-cv-28160
                                                    Honorable Irene C. Berger

JUSTICE ENERGY COMPANY, INC.,

               Defendant.



                DEFENDANT JUSTICE ENERGY COMPANY, INC.’S
             STATUS REPORT WITH REGARD TO SANCTION PAYMENT


       Defendant, Justice Energy Company, Inc., by counsel, John F. Hussell, IV, Andrew L.

Ellis, John D. (Jody) Wooton, Jr., and the law firm of WOOTON, DAVIS, HUSSELL & ELLIS,

PLLC, submits its Status Report with Regard to Sanction Payment in response to the Court’s

Order of October 3, 2018 (Document 104). As noted in the Order, Justice Energy appealed the

Court’s Order (Document 67) imposing sanctions in the amount of $1,230,000 and the

Memorandum Opinion and Order (Document 72) denying its motion to alter or amend the

judgment. The Fourth Circuit dismissed the appeal as interlocutory (Document 86). Thereafter,

Defendant requested that this Court issue a judgment order pursuant to the Fed. R. Civ. p. 58

rendering the sanction final and appealable (Document 92). Defendant entered a Notice of

Appeal (Document 97) on February 28, 2018. The Fourth Circuit affirmed the ruling and

entered a Per Curium Opinion (Document 100) entered August 17, 2018. As Defendant disputes
the sanction and is within the allowable timeframe for filing a petition for writ of certiorari with

the Supreme Court of the United States, it has not tendered payment to the United States.


                                                      JUSTICE ENERGY COMPANY, INC.,

                                                      BY COUNSEL,


  /s/ Andrew L. Ellis
John F. Hussell, IV - WV Bar No. 6610
John D. (Jody) Wooton, Jr. – WV Bar No. 10512
Andrew L. Ellis – WV Bar No. 10618
WOOTON, DAVIS, HUSSELL & ELLIS, PLLC
P.O. Box 3971
Charleston, WV 25339
(304) 345-4611
Fax: (304) 345-4607
John.Hussell@wwdhe.com
Jody.Wooton@wwdhe.com
Drew.Ellis@wwdhe.com
Counsel for Defendant




                                                 2
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

               Plaintiff,
v.                                                  Civil Action No. 5:13-cv-28160
                                                    Honorable Irene C. Berger
JUSTICE ENERGY COMPANY, INC.,

               Defendant.

                                CERTIFICATE OF SERVICE

       John F. Hussell, IV, Andrew L. Ellis, John D. (Jody) Wooton, Jr., and the law firm of

WOOTON, DAVIS, HUSSELL & ELLIS, PLLC, hereby certifies that the “Defendant Justice

Energy Company, Inc.’s Status Report with Regard to Sanction Payment” was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following CM/ECF participants:

                                  Jason S. Hammond, Esquire
                                    Bailey & Wyant, PLLC
                                         P.O. Box 3710
                                Charleston, West Virginia 25337
                                      Counsel for Plaintiff

                                 Fred B. Westfall, Jr., Esquire
                             United States Attorney’s Office for the
                              Southern District of West Virginia
                                         P.O. Box 1713
                                    Charleston, WV 25326
                                 Counsel for the United States

Done this 18th day of October, 2018.

                                             /s/ Andrew L. Ellis
                                             Andrew L. Ellis – WV Bar No. 10618
